Exhibit 10.3

 

SECOND AMENDMENT TO

CHANGE IN CONTROL AGREEMENT

 

THIS SECOND AMENDMENT TO CHANGE IN CONTROL AGREEMENT (this “Amendment”) is made
and entered into as of September 20, 2013, by and between SENOMYX, INC., a
Delaware corporation (the “Company”), and John Poyhonen (the “Employee”).

 

RECITALS:

 

A.            The Employee and the Company entered into a certain Amended and
Restated Change in Control Agreement dated December 31, 2008, as amended (the
“CIC Agreement”).  Terms used herein and not otherwise defined herein have the
same meaning given in the CIC Agreement.

 

B.            The Company and Employee wish to amend the CIC Agreement as set
forth below.

 

AGREEMENT:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Employee and the Company agree as follows
effective as of the Promotion Date (as defined in that certain Employment Letter
Agreement by and between the Employee and the Company of even date herewith):

 

1.             Section 1(b) of the CIC Agreement is hereby amended and restated
to read in its entirety as follows:

 

“(b)         Employee shall be entitled to receive a lump sum cash payment in an
amount equal to one hundred fifty percent (150%) of Employee’s Annual Pay (as
defined below), payable on the Effective Date specified in the Release (as
defined below) delivered by Employee to the Company following such Change in
Control.  The foregoing payments shall be subject to standard deductions and
withholdings.”

 

2.             Choice of Law. This Amendment is made and entered into in San
Diego, California, and it shall be construed and interpreted in accordance with
the laws of the State of California as applied to agreements among California
residents entered into and to be performed entirely within California.

 

3.             Effect of Amendment.  The Company and Employee hereby agree that
all other terms and conditions of the CIC Agreement shall remain in full force
and effect except as modified by this Amendment.

 

4.             Counterparts.  This Amendment may be executed in any number of
counterparts and signatures delivered by facsimile, each of which shall be
deemed an original, but all of which together shall constitute one instrument.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 

“Company”

SENOMYX, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ KENT SNYDER

 

Name:

Kent Snyder

 

Title:

CEO and Chairman of the Board

 

 

 

 

 

“Employee”

/s/ JOHN POYHONEN

 

John Poyhonen

 

[SECOND AMENDMENT TO CHANGE IN CONTROL AGREEMENT]

 

--------------------------------------------------------------------------------